Citation Nr: 9936033	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-15 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1957 to August 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for right shoulder 
disability.

The Board notes that the appellant perfected appeals for 
claims for service connection for back disability, 
degenerative joint disease, and chest pain/pressure, leg 
cramps, foot trouble, dizziness/fainting spells, and 
tooth/gum troubles; however, in a May 1999 VA Form 21-4138, 
Statement in Support of Claim, he withdrew all issues except 
the petition to reopen the claim for service connection for 
right shoulder disability.  Thus, the other claims are no 
longer on appeal and will not be discussed in the decision.


FINDINGS OF FACT

1.  Service connection for right shoulder disability was 
denied by the RO in a February 1960 rating decision.  The 
appellant was notified of his appellate rights and did not 
appeal the decision.

2.  A petition to reopen the claim for service connection for 
right shoulder disability was denied by the Board in April 
1995.  That decision is final.

3.  Evidence submitted by the appellant since the April 1995 
Board decision, which denied reopening the claim for service 
connection for right shoulder disability, is cumulative and 
redundant.



CONCLUSIONS OF LAW

1.  The February 1960 rating decision, which denied service 
connection for right shoulder disability, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2.  The April 1995 Board decision, which denied reopening the 
claim for service connection for right shoulder disability, 
is final.  38 U.S.C.A. § 7104(b) (West 1991).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for right shoulder 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that service connection for right 
shoulder disability should be granted because he began having 
problems with his right shoulder in service, and that it has 
continued since that time to the present.

Service connection for right shoulder disability was denied 
by the RO in a February 1960 rating decision.  The evidence 
of record at that time consisted of the appellant's 
application, service medical records, and a VA examination 
report.

Service medical records reveal that the appellant complained 
of right shoulder pain.  In July 1957, the appellant reported 
a sore right shoulder.  Physical examination revealed full 
range of motion.  No diagnosis was entered.  In August 1957, 
the appellant reported recurrent right shoulder pain since 
basic training.  Physical examination revealed no limitation 
of motion or tenderness.  The impression was muscle strain 
versus calcific tendonitis.  In an August 1957 report of 
medical examination, clinical evaluation of the appellant's 
right upper extremity was normal.

The appellant underwent a VA examination in February 1960.  
The appellant reported that while he was in training, he had 
to sleep in tents in rainy weather and muddy ground and that 
he began to develop right shoulder pain at that time.  He 
denied any fracture or direct trauma.  He denied any history 
of a specific fall or unusual strain and that he had never 
been injured.  Examination of the right shoulder revealed no 
abnormality.  Musculature was firm and symmetrical.  All 
amplitude exercises, rotation direct overhead, as well as 
active and passive movements in any normal direction were 
accomplished freely without any restraint or indication of 
abnormal function.  Active weight-bearing tests were carried 
out with complete freedom and quickly.  There was no 
crepitation in any joint.  X-rays taken of the right shoulder 
were negative.  The diagnosis was normal physical findings.

In the February 1960 rating decision, the RO stated that 
without a current right shoulder disability, service 
connection was not warranted.  The appellant was notified of 
the decision and of his appellate rights, and he did not 
appeal the decision.  That decision is final.  

At the time of the April 1995 Board decision, the evidence of 
record were duplicate copies of service medical records, a 
1992 private medical record which revealed a diagnosis of 
questionable shoulder impingement, and hearing testimony at a 
December 1992 hearing.  At the RO hearing, the appellant 
testified that he began getting right shoulder pain while in 
basic training.  He stated that he had gone to receive 
treatment for his right shoulder about 20 times during 
service.  He stated that he had it from that time until he 
got out of service and following service as well.  The 
appellant stated that he was currently having problems with 
his right shoulder.

In the April 1995 decision, the Board noted the diagnosis of 
questionable shoulder impingement, but essentially conceded 
that the appellant had brought forth a current diagnosis of 
right shoulder disability.  However, the Board determined 
although he had provided a current diagnosis of a right 
shoulder disability, the appellant still had not brought 
forth evidence of a chronic right shoulder disability in 
service or a causal connection between the current right 
shoulder disability and service and that reopening the claim 
for service connection for right shoulder disability was not 
warranted.  That decision is final.  A claim may be reopened 
by submitting new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the April 1995 Board decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge, supra.  First, VA must determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim, VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  Third, if 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Id.

Evidence submitted or associated with the claims file in 
relation to service connection for right shoulder disability 
consisted of the appellant's contentions, a February 1997 
private medical record which revealed a diagnosis of 
degenerative changes in the right shoulder, and testimony at 
a May 1999 RO hearing.  At the May 1999 hearing, the 
appellant stated that he first started having problems with 
his right shoulder while in basic training and that it 
continued throughout the remainder of his time in service.  
He stated that he had been treated numerous times for his 
right shoulder and was given heat treatments.  The appellant 
stated that he had not had any injury to his right shoulder 
prior to entering service.  He stated that following his 
discharge from service, he continued to have problems with 
his right shoulder.  He stated that he did not go to the 
doctor frequently because he thought he could endure the 
pain.  The appellant stated that he was diagnosed with 
arthritis in the left shoulder in 1997.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The copies of the service medical records are duplicates of 
that which had been of record at the time of the February 
1990 rating decision and the April 1995 Board decision, and 
such would not constitute new and material evidence.  
38 C.F.R. § 3.156(a).  Additionally, the Board finds that the 
appellant's contentions and testimony are not new and 
material and are simply cumulative of evidence which was 
previously of record.  The appellant had previously stated 
and testified that his right shoulder pain began in service 
and that it had continued to bother him following service to 
the present time.  His testimony and contentions provide no 
basis for reopening the claim, as he had previously asserted 
such facts.  Although he asserts that his current right 
shoulder disability is related to service, he is not 
competent to make such a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements and testimony cannot serve as a basis to 
reopen his claim for service connection for right shoulder 
disability.

In the April 1995 decision, the Board stated that it would 
not reopen the appellant's claim for service connection for 
right shoulder disability because he had not brought forth 
evidence of incurrence of a chronic right shoulder disability 
in service nor the necessary nexus evidence between the 
current right shoulder disability and service.  None of the 
additional evidence listed above presents competent evidence 
of either incurrence of a chronic right shoulder disability 
in service, a diagnosis of arthritis within one year 
following service, or competent evidence of a nexus between 
the current diagnosis of degenerative changes in the right 
shoulder and service.  Thus, none of the prior evidentiary 
defects at the time of the April 1995 Board decision have 
been cured to warrant a reopening of the claim.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for right 
shoulder disability nor whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in October 1998, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that the appellant's representative asserted 
that a VA examination was in order to determine the etiology 
of the appellant's current diagnosis of degenerative 
arthritis, stating that VA had a duty to assist the 
appellant.  As stated above, without reopening the claim and 
determining that the claim is well grounded, there is no duty 
to assist the appellant.  See Winters, 12 Vet. App. at 206.  


ORDER

The petition to reopen the claim for service connection for 
right shoulder disability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

